Citation Nr: 0202377	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left knee disability.

(The issues of entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder, entitlement to a 
compensable evaluation for left wrist disability and 
entitlement to an evaluation in excess of 10 percent for 
right wrist disability will be addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1994 to May 1997.

This appeal before the Board of Veterans' Appeals (Board) 
stems from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.  

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, entitlement to a compensable 
evaluation for left wrist disability and entitlement to an 
evaluation in excess of 10 percent for a right wrist 
disability, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The Board further notes that additional evidence was 
associated with the claims folder after the claims folder was 
forwarded to the Board.  The right to have this evidence 
initially considered by the RO has been waived by the 
veteran's representative. 

The Board also notes that the veteran perfected an appeal 
with respect to the issue of entitlement to service 
connection for right knee disability but this issue was 
resolved to the veteran's satisfaction in a February 1999 
rating decision granting service connection for right knee 
disability.  In a July 1999 VA Form 1-646, STATEMENT OF 
ACCREDITED REPRESENTATIVE IN APPEALED CASE, the veteran's 
representative identified one of the issues on appeal as 
entitlement to a compensable evaluation for the veteran's 
service-connected right knee disability.  Prior to the 
submission of this statement, however, the veteran had not 
been provided a statement of the case with respect to the 
issue of entitlement to a compensable evaluation for right 
knee disability, nor had the veteran or her representative 
notified the RO of the veteran's disagreement with the 
assignment of a noncompensable evaluation.  Therefore, the 
evaluation of the veteran's right knee disability was not an 
issue in appellate status when the representative completed 
the VA Form 1-646.  It is not clear to the Board whether the 
representative inadvertently identified the evaluation of the 
right knee disability as an issue on appeal or intended the 
VA Form 1-646 to constitute a notice of disagreement with the 
assignment of a noncompensable evaluation for the right knee 
disability.  The RO should therefore contact the 
representative and request clarification concerning whether 
he intended his July 1999 submission to constitute a notice 
of disagreement.  The RO should respond appropriately to the 
clarification provided by the representative.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran does not currently have a left knee 
disability.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the issue decided herein, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection.  She has also been advised of the evidence 
considered by the RO and the evidence potentially probative 
of her claim.  The claims file contains the veteran's service 
medical records, as well as records of post-service 
treatment.  In addition the veteran was afforded a VA 
examination of her left knee in August 1997.  Neither the 
veteran nor her representative has identified any additional 
evidence or information which could be obtained to 
substantiate her claim, and the Board is also unaware of any 
such evidence or information which could be obtained.  

In sum the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the regulations implementing the VCAA.  A remand 
for RO consideration of the veteran's claim in light of the 
VCAA and the implementing regulations would only serve to 
further delay resolution of the claim with no benefit flowing 
to the veteran.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background

The veteran contends that she began to experience left knee 
problems during service and that symptoms of pain and 
swelling have continued since service.  She asserts that she 
has left knee patellofemoral syndrome warranting service 
connection.  

Service medical records disclose that in May 1996, the 
veteran reported bilateral knee pain.  Clinical examination 
revealed no evidence of motion limitation, ecchymosis or 
joint instability.  There was mild pain on motion.  The 
impression was bilateral knee pain.  The May 1996 Report of 
Medical Board does not include findings or diagnoses 
pertinent to the left knee.  Service medical records show 
that in May 1997, the veteran presented with complaints of 
pain and swelling in her knees, with a history of symptoms of 
six months' duration.  She denied a history of knee trauma.  
Clinical examination revealed no edema, no effusion, and no 
impairment or instability of the ligaments.  The veteran 
demonstrated a full range of knee motion bilaterally.  There 
were 4/5 strength, secondary to pain, and evidence of 
moderate subpatellar crepitus.  The impression was 
patellofemoral syndrome.  

In August 1997, the veteran presented for a VA examination.  
The VA examiner reviewed the claims file.  The veteran 
complained of bilateral knee discomfort with weather changes, 
stating such kept her awake at night.  She reported taking 
Motrin.  She demonstrated knee motion from zero to 150 
degrees bilaterally, without crepitus, swelling or visible 
pain.  Deep knee bending, hopping on both feet and heel-toe 
walking were normal.  Straight leg raising was negative.  
Supine-to-sitting motion to remove shoes and socks was 
performed in one continuous movement with speed and without 
visible pain.  X-rays of the knees were normal.  The 
impression was bilateral knee pain, which had been described 
as patellofemoral syndrome in the past, but without current 
physical findings.

VA outpatient records dated in November 1998 reflect that the 
veteran complained of right knee pain and swelling.  
Examination of the right knee resulted in a diagnosis of 
patellofemoral compression syndrome of the right knee.  As 
noted above the veteran has been granted service connection 
for this right knee disability., for which service.  

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Although the veteran complained of bilateral knee problems 
during service, and despite an in-service notation of 
patellofemoral syndrome, clinical examination of the knees on 
two in-service occasions was negative for objective evidence 
of pathology.  Furthermore, the August 1997 VA examination 
disclosed normal physical and X-ray findings pertaining to 
the veteran's left knee.  The examiner noted the veteran's 
complaint of left knee pain but the examiner did not diagnose 
a current disorder responsible for the complaint of left knee 
pain.  To the contrary, the examiner's assessment was that no 
evidence of a disorder causing left knee pain was found on 
physical examination of the veteran.  

The record contains no other post-service medical evidence of 
left knee disability.  In fact the evidence of a current left 
knee disability is limited to the veteran's own statements; 
however, as a layperson, she is not qualified to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim. 


ORDER

Entitlement to service connection for left knee disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

